Name: Commission Regulation (EEC) No 3262/80 of 12 December 1980 on the arrangements for imports into the United Kingdom of skirts (category 27), originating in Pakistan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 342/22 Official Journal of the European Communities 17 . 12. 80 COMMISSION REGULATION (EEC) No 3262/80 of 12 December 1980 on the arrangements for imports into the United Kingdom of skirts (category 27), originating in Pakistan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ( ! ), as last amended by Regula ­ tion (EEC) No 1901 /80 (2), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into the United Kingdom of skirts (category 27), originating in Pakistan heve exceeded the level referred ro in para ­ graph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , Pakistan was notified on 4 August 1980 of a request for consultations ; whereas, pending these consultations , a quantitative limitation for the products in question for the year 1980 was set by Commission Regulation (EEC) No 2724/80 ( 3 ) ; whereas, following these consultations, it is desirable to make the products in question subject to quantita ­ tive limitations for the years 1981 and 1982 ; Whereas paragraph 13 of the said Article 11 ensures that the quantitative limit is observed by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Importation into the United Kingdom of the category of products originating in Pakistan , specified in the Annex hereto shall be subject to the quantitative limits given in that Annex . Article 2 Imports of products shipped from Pakistan to the United Kingdom after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059 /78 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 365, 27 . 12 . 1978 , p. 1 . (2 ) OJ No L 185, 18 . 7 . 1980 , p. 3 . P) OJ No L 281 , 25 . 10 . 1980 , p . 13 . 17. 12. 80 Official Journal of the European Communities No L 342/23 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls ' and infants ' (other than babies') woven and knitted or crocheted skirts , including divided skirts UK 1 000 pieces 325 345